Motion by appellant to stay enforcement of so much of an interlocutory divorce decree as awards a $5,000 counsel fee, pending appeal from said decree, granted on condition: (1) that, within 10 days after entry of the order hereon, appellant shall file an undertaking, with corporate surety, for $5,000, to pay such fee in the event the decree with respect thereto be affirmed or modified or in the event the appeal be dismissed; and (2) that appellant perfect the appeal and be ready to argue or submit it on May 4, 1962; appeal ordered on the calendar for said day. The record and appellant’s brief must be served and filed on or before April 20, 1962. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.